Citation Nr: 1452242	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  06-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right (dominant) upper extremity.

2.  Entitlement to an increased rating for residuals of a fractured nose, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from October 2007 and July 2012 decisions of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Board remanded the matter seeking an increased rating for residuals of a fractured nose.  In separate decisions issued in October 2013, the Board, in pertinent part, denied service connection for carpal tunnel syndrome of the right upper extremity and a rating in excess of 50 percent for residuals of a fractured nose.  The Veteran appealed those decisions to the Court.  In June 2014, the Court issued an order that vacated the portions of the October 2013 Board decisions that addressed these issues and remanded the matters for readjudication consistent with the instructions outlined in the June 2014 Joint Motion by the parties.  For efficiency purposes, these issues have been merged under the oldest docket number and are being addressed in this single Board decision.

The issue of service connection for carpal tunnel syndrome of the right upper extremity is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the relevant appeal period, the Veteran's service-connected residuals of a nasal fracture have most closely approximated chronic obstructive sleep apnea syndrome that requires use of a breathing assistance device such as continuous airway pressure (CPAP) machine; they have not been manifested by symptoms that more nearly approximate chronic respiratory failure with carbon dioxide retention or cor pulmonale or requiring tracheostomy.  

2.  Throughout the relevant appeal period, the Veteran's service-connected residuals of a nasal fracture have not been manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, or by one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for residuals of a nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes (DCs) 6502, 6510, 6511, 6512, 6513, 6514, 6847 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to this appeal.

In a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was issued a VCAA letter in April 2005 that specifically advised him of the evidence needed to substantiate his increased rating claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  A subsequent November 2006 letter described in detail how VA assigns disability ratings and effective dates for awards.  Both of these letters were sent prior to issuance of the October 2007 rating decision on appeal.  Thus, these letters complied with VA's duty to notify under 38 C.F.R. § 3.159(b). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the reports of May 2005, April 2007, and December 2010 VA examinations; April 2004 to December 2012 VA treatment records; records pertaining to the Veteran's disability award from the Social Security Administration (SSA); private treatment records from doctors W.B.S. and L.A.M.; and statements from the Veteran.

Similarly, the Board finds that an additional VA examination should not be undertaken.  He was previously afforded examinations in May 2005, April 2007, and December 2010, which collectively addressed the underlying symptoms and severity of his nasal fracture residuals.  The Veteran has not argued that his service-connected disability has significantly worsened since it was last examined.  Nor has he alleged that his prior examinations are insufficient to adjudicate his increased rating claim.  Moreover, there is no other evidence of record that suggests that those examinations are inadequate for rating purposes.  As such, while mindful of the passage of time, the Board finds that another VA examination is not necessary with respect to the matter decided herein.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  Nor is a Board hearing necessary as the Veteran has indicated that he does not wish to testify before a Veterans Law Judge.  

Additionally, in June 2014, the Board sent the Veteran a letter providing him with a 90-day period to submit additional evidence in support of his appeal.  In a July 2014 response, the Veteran indicated that he wished to have his case remanded back to the AOJ for review of additional evidence he was submitting.  This response was not accompanied by any additional evidence and the Veteran did not submit any additional evidence during the remainder of the 90-day period.  Therefore, the Board concludes that he is not prejudiced by the Board adjudicating the merits of the appeal without remanding it to the AOJ, since the evidence of record pertinent to the Veteran's appeal was previously reviewed by the AOJ.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

The Veteran contends that his service-connected nasal fracture residuals are more severe than contemplated by his currently assigned disability rating.  

The Veteran's evaluation has been determined through the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities for which service connection has been established.  In essence, each service-connected disability is rated by comparing its symptoms with the criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

By way of history, while the Veteran has been service connected for residuals of a fractured nose since April 24, 1974, his 50 percent rating took effect on August 22, 2000.  Thereafter, the Veteran submitted a May 28, 2004, petition for additional compensation.  As such, the rating period on appeal extends from May 28, 2003, one year prior to the date of receipt of the Veteran's increased-rating claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to May 28, 2003, but only to the extent that it is found to shed additional light on the Veteran's disability in relation to the rating period on appeal.

The record reflects that the Veteran has an extensive history of private medical treatment for his nasal fracture residuals.  His relevant clinical history was summarized, early in the rating period, by a May 2004 letter from his long-time treating otolaryngological (ENT) provider, indicating:

[The Veteran] has a history of having a severe nasal fracture while in the military with long standing breathing problems and post nasal drainage.  In March 1991, I did take him to the operating room and corrected his nasal septum and reduced his turbinates.  He has mentioned that he has had years of post-nasal drainage and laryngeal irritation which really did not resolve to any great degree.  A pattern of coughing and laryngeal irritation with regard to post nasal drainage and smoke irritation has caused chronic laryngeal changes which have been refractory to biopsy and multiple attempts at medical management.  [The Veteran], of course, has sleep apnea and his nasal condition is well known to contribute to this disorder as well.  Although, not all of [the Veteran's] problems are due to the nasal injury and his nasal condition, I do feel that a significant portion of his problems did stem from that root cause.

The private ENT provider's observations were echoed by a VA clinician who examined the Veteran in May 2005.  At that time, the Veteran complained of snoring, chronic post-nasal drip, and "uncontrollable" coughing, as well as chronic fatigue consistent with sleep apnea, which required the use of a CPAP device.  In addition, the Veteran reported that he was currently unemployed and receiving Social Security disability compensation due, in part, to the coughing and breathing difficulties associated with his laryngeal irritation.  

The May 2005 clinician considered the Veteran's above statements in the context of his SSA records, which confirmed that he had been granted Social Security disability benefits, effective September 2001, based upon his respiratory disorders and his nonservice-connected type II diabetes mellitus.  The May 2005 VA examiner also reviewed other pertinent medical documentation, as well as the results of concurrent clinical testing.  Based upon that evidence, the VA examiner opined that the Veteran's "breathing conditions, snoring, chronic cough, and sleep apnea [we]re more likely than not related to [his] fractured nose service injury."  

On April 2007 VA examination, the examiner noted that the Veteran continued to be treated for sleep apnea and continued use of a CPAP machine.  Examination revealed no nasal obstruction, no sinus tenderness, pink mucosa, and a clear oropharynx.  The pertinent diagnoses were sleep apnea and status post fractured nose repair without residual obstruction.

On December 2010 VA examination, the examiner determined that the residuals of the Veteran's nose fracture were productive of sleep apnea, accompanied by heavy snoring, as well as nasal congestion that impaired the Veteran's breathing and necessitated a return to CPAP therapy.  In this regard, the examiner noted that the Veteran's CPAP use had been suspended temporarily due to an equipment failure.  The examiner indicated the Veteran had a history of sinusitis with non-incapacitating episodes once a year that lasted seven to fourteen days.  During these episodes, the Veteran experienced symptoms of headache, fever, and sinus pain.  The Veteran reported nose pain, feeling short of breath when he was congested, and a long history of post nasal drip.  Physical examination revealed a 50 percent obstruction of the left nasal passage and no obstruction of the right nasal passage.  There were no nasal polyps present or septal deviation.  The examiner further explained that the Veteran did not have total nasal obstruction that would prevent use of a CPAP.

In addition to documenting the above respiratory symptoms, the December 2010 examiner observed that the Veteran had a clinical history of asthma, requiring the use of an inhaler, and that his recent chest X-rays and pulmonary function test results were indicative of chronic obstructive pulmonary disease (COPD).  However, the examiner concluded that those additional pulmonary conditions were neither residual symptoms of the Veteran's nasal fracture nor otherwise attributable to that service-connected disability.  Instead, the examiner opined that the Veteran's asthma and COPD were "separate conditions most likely caused by smoke inhalation" during his post-service employment as a bar owner.

The subsequent evidence of record reflects that the Veteran has resumed his use of the CPAP machine and has undergone additional outpatient treatment for sleep apnea and asthma.  He also has been treated for sinusitis, which, in contrast with his asthma and COPD, has not been dissociated from his nasal fracture residuals.

Having thus summarized the relevant facts at issue, the Board will now consider the applicable rating criteria.  Throughout the pendency of this appeal, the Veteran's nasal fracture residuals have been rated under 38 C.F.R. § 4.97, DC 6502-6847, for deviation of the nasal septum (DC 6502) and sleep apnea syndrome (DC 6847).  Such hyphenation is proper when a rating under one diagnostic code requires the use of an additional code to identify the basis for the assigned evaluation.  See 38 C.F.R. § 4.27.  

The Board has considered whether separate or increased evaluations are warranted under any other DCs.  Although the General Rating Formula for Sinusitis (DCs 6510 through 6514) has not been previously considered, the Board finds that it is also applicable, given the presence of sinusitis.  As indicated, the symptoms of pain and nasal drainage underlying that diagnosis have not been dissociated from the Veteran's service-connected disability and, thus, must be considered in support of his increased-rating claim.  See Mittleider, 11 Vet. App. at 182.  Indeed, such consideration is especially appropriate given the May 2004 findings of the private ENT clinician regarding the Veteran's post-nasal drainage, which has long persisted as a residual of his in-service nasal fracture.  

Conversely, the Veteran's asthma and COPD are not residuals of his in-service nasal fracture.  On the contrary, as explained above, the December 2010 VA examiner clinically distinguished these respiratory disorders from the service-connected disability at issue.  Id.  It follows that the diagnostic codes used to rate those particular disorders are not for application in this instance.  38 C.F.R. § 4.97, DCs 6602, 6604. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and, in this case, the facts do not show that there is any other analogous provision of the VA Rating Schedule that is applicable to the Veteran's service-connected nasal fracture residuals.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Board will first consider whether the Veteran is entitled to a rating in excess of 50 percent under any of the applicable diagnostic codes.  From these applicable diagnostic codes, only DC 6847 provides for an evaluation in excess of the assigned 50 percent evaluation.  Indeed, the maximum ratings available for residuals of a deviated nasal septum and for sinusitis are 10 percent and 50 percent, respectively.  38 C.F.R. § 4.97, DCs 6502, 6510-6514.  As discussed, the Veteran is currently in receipt of a 50 percent rating for obstructive sleep apnea, with accompanying snoring, which requires him to use a breathing assistance device, specifically a CPAP machine.  38 C.F.R. § 4.97, DC 6847.  His 50 percent evaluation covers the entire period on appeal.  As such, neither DC 6502 nor the General Rating Formula for Sinusitis may support assignment of a rating in excess of 50 percent in this case.  

Accordingly, the Board now turns to DC 6847, which permits the assignment of a schedular rating above 50 percent.  38 C.F.R. § 4.97, DC 6847.  Specifically, DC 6847 provides for a total (100 percent) schedular evaluation for sleep apnea that causes chronic respiratory failure, accompanied by carbon dioxide retention or cor pulmonale (failure of the right side of heart).  Id.  Alternatively, that code directs that a 100 percent rating is assignable for sleep apnea necessitating a tracheostomy.  Id.  A tracheostomy is a surgical procedure used to treat severe respiratory failure by creating an opening through the neck into the trachea (windpipe).  See Dorland's Illustrated Medical Dictionary 579 (32d ed. 2011). 

Here, notwithstanding the Veteran's complaints of chronic breathing problems, his service-connected nasal fracture residuals have not been shown to rise to the level of respiratory failure that causes him to retain carbon dioxide or results in heart failure.  Nor is there any evidence that suggests that the Veteran has ever undergone, or even contemplated, a tracheostomy.  To the contrary, his relevant surgical history has been limited to the deviated nasal septum repair and the turbinate reduction performed by his private ENT provider in March 1991, prior to the current appeals period.  Hence, a preponderance of the evidence is against a finding that he is entitled to a higher 100 percent rating under DC 6847.

Next, the Board will consider whether the Veteran is entitled to separate compensable ratings under either DC 6502 or DCs 6510-6514.  DC 6502 provides a 10 percent rating where there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502.  The evidence does not show that the Veteran's residuals of a nasal fracture have resulted in symptomatology more nearly approximating such criteria.  Specifically, on December 2010 VA examination, the examiner noted that there was 50 percent obstruction in the left nostril and no obstruction in the right nostril.  Other VA examination reports indicate that the Veteran did not have nasal passage obstruction.  See May 2005 and April 2007 VA examination report.  There is no other evidence of record indicating that the Veteran has 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Therefore, a preponderance of the evidence is against a finding that he is entitled to a separate compensable rating under DC 6502.

DCs 6510-6514 are evaluated under the General Rating Formula for Sinusitis and provide a 10 percent rating where there is one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The evidence reflects that the Veteran has not experienced incapacitating episodes of sinusitis requiring prolonged antibiotic treatment during the appeal period and he has reported experiencing one non-incapacitating episode of sinusitis per year reflected by headache, fever, and sinus pain.  See December 2010 VA examination report.  None of the VA examination reports or any VA or private treatment records reflect that he has experienced three to six non-incapacitating episodes per year of sinusitis.  Therefore, a preponderance of the evidence is against a finding that his symptoms entitle him to a separate compensable rating for sinusitis under 38 C.F.R. § 4.97, DCs 6510-6514.

The Board's analysis does not end here as it must also consider whether to refer the Veteran's claim for extraschedular consideration.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the applicable regulation, an extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disabling symptomatology and is therefore found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In applying the Thun criteria to the facts of the instant case, the Board recognizes that the Veteran has attested to occupational impairment arising from his service-connected nasal fracture residuals.  The Board also acknowledges that the Veteran is currently unemployed and in receipt of Social Security disability benefits.  As noted previously, however, his award from the SSA is based, in part, on his diabetes mellitus, for which service connection has not been established and which is not at issue in this appeal.  Moreover, while mindful that the Veteran's Social Security benefits are also predicated on his respiratory disorders, the Board considers it significant that not all of those disorders have been associated with his nasal fracture residuals.  On the contrary, the Veteran's asthma and COPD have been clinically distinguished from that service-connected disability and have been instead attributed to his history of post-service occupational smoke inhalation.  Further, to the extent that the Veteran's nasal fracture residuals are productive of functional loss, such impairment is effectively encompassed in his assigned schedular rating, which contemplates breathing problems severe enough to require a mechanical device.  Accordingly, the Board finds that the overall record does not show that the Veteran's service-connected residuals of a nasal fracture, standing alone, undermines his occupational and social functioning to an extent that exceeds the parameters of the Rating Schedule.  

In addition, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular evaluation.  To the contrary, the parties' contentions have been limited to those discussed above, i.e., that his nasal fracture residuals are more severe than reflected by his current schedular rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (noting that while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified any factors that may be considered exceptional or unusual with respect to that service-connected disability and the Board has been similarly unsuccessful.  Further, the record does not show that the Veteran has required frequent or, indeed, any hospitalizations for that disability during the relevant appeal period.  In addition, there has been no unusual clinical picture presented, nor any other factor which has taken that disability outside the usual rating criteria.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for other disabilities, and, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a service-connected condition or specifically associated with a nonservice-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, the Board finds that the evidence does not support the proposition that the Veteran's nasal fracture residuals present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In reaching the above determinations, the Board remains sympathetic to the Veteran and does not question the sincerity of his belief that his nasal fracture residuals are more severe than currently evaluated.  In addition, the Board recognizes that the Veteran is competent to report tangible symptoms associated with that service-connected disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is likewise competent to offer opinions on medical issues that fall within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, the Veteran has not been demonstrated to have the expertise to opine as to the nature and severity of his nasal fracture residuals within the context of the applicable rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  To the contrary, such matters require specialized clinical knowledge to resolve.  Thus, to the extent that the Veteran alleges that additional VA compensation is warranted for his service-connected disability, his contentions are outweighed by the probative assessments of the private and VA clinicians, upon which the Board has relied in determining the most appropriate rating assignment in this case.  

In sum, the weight of the competent and credible evidence shows that the Veteran's nasal fracture residuals have been adequately compensated by his previously assigned schedular evaluation and that he is not entitled to any separate compensable rating for other symptomatology.  The Board has considered the assignment of staged ratings, but ultimately has concluded that the 50 percent schedular evaluation most nearly approximates his service-connected disability throughout the pendency of this appeal.  See Hart, 21 Vet. App. at 509-10.  Accordingly, the Board finds that the benefit-of-the-doubt rule is not for application and that the claim for an increased rating for nasal fracture residuals is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for residuals of a nasal fracture is denied.

REMAND

The Veteran seeks entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  Unfortunately, this claim requires additional development.

The Veteran has alleged that his carpal tunnel syndrome is either secondary to his service-connected right hand injury or that it is directly related to his duties as a military police officer.  See Dec. 2011 Statement in Support of Claim; Aug. 2012 Statement in Support of Claim; Jan. 2013 VA Form 9, Substantive Appeal.  In January 2012, the VA examiner provided an opinion on the question of whether carpal tunnel syndrome was secondary to his service-connected right hand injury, but did not sufficiently address the question of whether it was directly related to his service as a military police officer.  Thus, the examination is inadequate for rating purposes and remand for another examination and opinion that addresses the issue of direct service connection is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Additionally, the Veteran receives treatment at the Canandaigua VA Medical Center.  The most recent VA treatment records associated with the claims file are from December 2012.  Therefore, all updated pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from December 2012 to the present.  

2.  After completing the development requested in item 1, schedule the Veteran for an examination to determine whether carpal tunnel syndrome of the right upper extremity had its clinical onset during the Veteran's active service or is otherwise related to his service.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should provide an opinion on the following question:

Is it at least as likely as not (a 50 percent probability or greater) that carpal tunnel syndrome of the right upper extremity is related to any incident of military service, including the Veteran's duties as a military police officer? 

For purposes of this request, the examiner should accept as true the Veteran's reports regarding his duties as a military police officer, including his involvement in riot control and getting into physical altercations where fists were thrown.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim for service connection for carpal tunnel syndrome of the right upper extremity.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


